          Case 1:19-cv-10090-AJN Document 26 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                            8/21/2020
  Anabel Hernandez, et al.,

                          Plaintiffs,
                                                                                    19-cv-10090 (AJN)
                  –v–
                                                                                          ORDER
  Marcelo Orbe, et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

        Pursuant to the Case Management Plan in this matter, the parties were to submit a letter

regarding referral for purposes of settlement no later than August 14, 2020. Dkt. No. 23 at 3. As

of this date, the Court is not in receipt of that letter. The parties must submit the letter no later

than August 24, 2020.



        SO ORDERED.

 Dated: August 19, 2020
        New York, New York                          ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge
